DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Species Election filed on 08/19/2022.  Claims 1 – 20 are pending.

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 08/19/2022 is acknowledged.
Claims 6, 7, 16, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/19/2022.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tolbert et al. (5,091,243).
Regarding Claim 1, Tolbert discloses, in Figs. 1 – 4, all the claimed limitations, including a fire protection structure (10) to be affixed to a substrate (40) adapted to be exposed to a heat source, comprising: an expandable layer (20 – Col. 2, ll. 44 - 47) containing an intumescent material [The following functional statement just describes the designed and intended function of the intumescent material.  Col. 1, l. 65 to Col. 2, l. 7] expandable when exposed to the heat source, the expandable layer expandable, when exposed to a temperature above a temperature threshold generated by the heat source, from a first thickness to a second thickness greater than the first thickness; and a compliant textile structure (11, 15) retaining the expandable layer (20), at least a portion of the expandable layer (20) disposed relative to the compliant textile structure (11, 15) such that the portion of the expandable layer (20) is disposed between the substrate (40) and the compliant textile structure (11, 15) when the fire protection structure (10) is attached to the substrate (40, as shown in Fig. 3), the compliant textile structure (11, 15) [Examiner notes that the phrase “deformable with expansion of the expandable layer from the first thickness to the second thickness” is a statement of intended use and the structure of the compliant textile structure as taught by Tolbert can perform the function because Tolbert teaches, in Col. 2, ll. 55 – 65, Col. 3, ll. 15 – 25 and ll. 55 – 60, that the knitted construction of the textile facilitated excellent flexibility and conformability.] deformable with expansion of the expandable layer (20) from the first thickness to the second thickness.
	Note 1:  It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.  It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.
Re Claim 2, Tolbert discloses the invention as claimed and as discussed above, including wherein the compliant textile structure (11, 15) is a knitted structure (Figs. 1 -4 and Col. 3, ll. 15 – 25) [Examiner notes that the phrase “extensible both in a widthwise direction and a lengthwise direction” is a statement of intended use and the structure of the knitted compliant textile structure as taught by Tolbert can perform the function because Tolbert teaches the claimed knitted structure.] extensible both in a widthwise direction and a lengthwise direction, both of the widthwise direction and the lengthwise direction parallel to the substrate (40 – see Fig. 3).
Re Claim 8, Tolbert discloses the invention as claimed and as discussed above, including wherein the compliant textile structure (11, 15) is a knitted structure (Figs. 1 -4 and Col. 3, ll. 15 – 25), the expandable layer (20) and the knitted structure (11, 15) are each a respective layer of a layered structure, the expandable layer (20) sandwiched between the knitted structure (11, 15) and the substrate (40 – Fig. 3).
Re Claim 10, Tolbert discloses the invention as claimed and as discussed above, including, in Col. 5, ll. 25 – 40, comprising a fastening layer connected to the expandable layer for securing the fire protection structure to the substrate (40), the fastening layer including an adhesive or mechanical fasteners.  Tolbert teaches, in Col. 5, ll. 25 – 40, using conventional adhesives to bond the various layers together.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tolbert et al. (5,091,243) in view of Tecnofire® 2006 [http://www.lorientna.com/products/door-construction-materials/item/tecnofire-2006, accessed on 08/26/2022, Spec Sheet revised 01/31/2015], hereinafter “Tecnofire® 2006”.
Re Claim 3, Tolbert teaches the invention as claimed and as discussed above; except, wherein the expandable layer includes a matrix, the intumescent material including intumescent particles embedded in the matrix.  Tecnofire® 2006 (disclosed in Para. [0037] as the material of the expandable layer) teaches, on Pg. 1 and Pg. 3, the expandable layer includes a matrix (epoxy), the intumescent material including intumescent particles (graphite) embedded in the matrix (epoxy).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tolbert with the expandable layer includes a matrix, the intumescent material including intumescent particles embedded in the matrix, taught by Tecnofire® 2006, because all the claimed elements, i.e., the fire protection structure having an expandable intumescent layer and a compliant textile structure, and the expandable layer including a matrix, the intumescent material including intumescent particles embedded in the matrix, were known in the art, and one skilled in the art could have substituted the expandable layer includes a matrix (epoxy), the intumescent material including intumescent particles (graphite) embedded in the matrix (epoxy), taught by Tecnofire® 2006, for the expandable layer of Tolbert with no change in their respective functions, to yield predictable results, i.e., the graphite intumescent particles embedded in the epoxy matrix would have expanded when continuously exposed to a temperature above the threshold temperature of said intumescent particles. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).
Re Claim 4, Tolbert, i.v., Tecnofire® 2006, teaches the invention as claimed and as discussed above; except, wherein the expandable layer includes filler particles embedded in the matrix.  Tolbert further teaches, in Col. 3, ll. 50 – 55, adding flame retardant fillers to the expandable layer.  Tecnofire® 2006 further teaches, on Pg. 1 and Pg. 3, that the epoxy resin matrix was reinforced with mineral fibers, i.e., filler particles.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tolbert, i.v., Tecnofire® 2006, with includes filler particles embedded in the matrix, further taught by Tolbert and Tecnofire® 2006, because all the claimed elements, i.e., the fire protection structure having an expandable intumescent layer and a compliant textile structure, and the expandable layer including a matrix, the expandable layer includes filler particles embedded in the matrix, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., the filler material would have provided additional flame retardant material to the matrix of the expandable layer. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Re Claim 5, Tolbert, i.v., Tecnofire® 2006, teaches the invention as claimed and as discussed above; except, wherein the intumescent particles are expandable graphite particles, vermiculite, melamine, and/or sodium silicate, and wherein the matrix includes an elastomer.  Tecnofire® 2006 further teaches, on Pg. 1 and Pg. 3, that the intumescent particles are expandable graphite particles and wherein the matrix includes an elastomer, e.g., Pg. 1, the expandable layer was flexible material that was provided in rolls, see Pg. 2.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tolbert, i.v., Tecnofire® 2006, with Tecnofire® 2006’s expandable graphite intumescent particles and wherein the matrix includes an elastomer because graphite particles were a known intumescent material and including an elastomer in the matrix resulted in a flexible expandable layer that could conform to the shape of structure requiring protection from flames/fire.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tolbert et al. (5,091,243) in view of Henry et al. (10,184,194).
Re Claim 9, Tolbert teaches the invention as claimed and as discussed above, including wherein compliant textile structure (11, 15) is a knitted structure (Figs. 1 -4 and Col. 3, ll. 15 – 25) including a first yarn and a second yarn (plurality of yarns shown in Figs. 1 - 4).  Tolbert is silent on the first yarn defining successive first loops, the second yarn defining successive second loops, each of the first loops received in a respective one of the second loops.
	Henry teaches, in Fig. 5 and Col. 9, ll. 10 – 30, knitted structure including a first yarn and a second yarn the first yarn defining successive first loops, the second yarn defining successive second loops, each of the first loops received in a respective one of the second loops.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tolbert with the knitted structure including a first yarn and a second yarn the first yarn defining successive first loops, the second yarn defining successive second loops, each of the first loops received in a respective one of the second loops, taught by Henry, because all the claimed elements, i.e., the fire protection structure having an expandable intumescent layer and a compliant textile structure, and the expandable layer including a matrix, the knitted structure including a first yarn and a second yarn the first yarn defining successive first loops, the second yarn defining successive second loops, each of the first loops received in a respective one of the second loops, were known in the art, and one skilled in the art could have substituted the knitted structure, taught by Henry, for the knitted structure of Tolbert with no change in their respective functions, to yield predictable results, i.e., the knitted structure would have deformed when the intumescent particles expanded due to continuous exposed to a temperature above the threshold temperature of said intumescent particles. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).


Claims 11, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tolbert et al. (5,091,243) in view of Anderson (2003/0111238).
Regarding Claim 11, Tolbert teaches, in Figs. 1 – 4, the invention as claimed, including a fire protection structure (10) to be affixed to a substrate (40), fire protection structure (10) including: an expandable layer (20 – Col. 2, ll. 44 - 47) containing an intumescent material [The following functional statement just describes the designed and intended function of the intumescent material.  Col. 1, l. 65 to Col. 2, l. 7] expandable when exposed to the heat source, the expandable layer expandable, when exposed to a temperature above a temperature threshold generated by the heat source, in a direction normal to the substrate from a first thickness to a second thickness greater than the first thickness; and a compliant textile structure (11, 15) retaining the expandable layer (20), at least a portion of the expandable layer (20) disposed between the substrate and the compliant textile structure (11, 15), the compliant textile structure (11, 15) [Examiner notes that the phrase “deformable with expansion of the expandable layer from the first thickness to the second thickness” is a statement of intended use and the structure of the compliant textile structure as taught by Tolbert can perform the function because Tolbert teaches, in Col. 2, ll. 55 – 65, Col. 3, ll. 15 – 25 and ll. 55 – 60, that the knitted construction of the textile facilitated excellent flexibility and conformability.] deformable with expansion of the expandable layer (20) from the first thickness to the second thickness.  Tolbert is silent on a gas turbine engine, comprising: a first zone and a second zone; a wall between the first zone and the second zone; and a fire protection structure affixed to the wall.  
Anderson teaches, in Figs. 1 – 5, a gas turbine engine (10 – Fig. 1), comprising: a first zone (inside the engine) and a second zone (outside the engine); a wall (113) between the first zone (inside the engine) and the second zone (outside the engine); and a fire protection structure (112) affixed to the wall (113).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tolbert with the fire protection structure affixed to the wall between the first zone and the second zone of the gas turbine engine, taught by Anderson, because all the claimed elements, i.e., the fire protection structure, and the a gas turbine engine, comprising: a first zone and a second zone; a wall between the first zone and the second zone; and a fire protection structure affixed to the wall, were known in the art, and one skilled in the art could have substituted the wall of the gas turbine engine, taught by Anderson, for the substrate of Tolbert with no change in their respective functions, to yield predictable results, i.e., the fire protection structure with an expandable layer (20 – Col. 2, ll. 44 - 47) containing an intumescent material would have provided fire/flame protection to the wall of said gas turbine engine. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  Refer to Note 1 above.
Re Claim 12, Tolbert, i.v., Anderson, teaches the invention as claimed and as discussed above, and Tolbert further teaches wherein the compliant textile structure (11, 15) is a knitted structure (Figs. 1 -4 and Col. 3, ll. 15 – 25) [Examiner notes that the phrase “extensible both in a widthwise direction and a lengthwise direction” is a statement of intended use and the structure of the knitted compliant textile structure as taught by Tolbert can perform the function because Tolbert teaches the claimed knitted structure.] extensible both in a widthwise direction and a lengthwise direction, both of the widthwise direction and the lengthwise direction parallel to the substrate/wall (40 – see Fig. 3).
Re Claim 18, Tolbert, i.v., Anderson, teaches the invention as claimed and as discussed above, and Tolbert further teaches wherein the compliant textile structure (11, 15) is a knitted structure (Figs. 1 -4 and Col. 3, ll. 15 – 25), the expandable layer (20) and the knitted structure (11, 15) are each a respective layer of a layered structure, the expandable layer (20) sandwiched between the knitted structure (11, 15) and the substrate/wall (40 – Fig. 3).


Claims 13 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tolbert et al. (5,091,243) in view of Anderson (2003/0111238) in view of Tecnofire® 2006 [http://www.lorientna.com/products/door-construction-materials/item/tecnofire-2006, accessed on 08/26/2022, Spec Sheet revised 01/31/2015], hereinafter “Tecnofire® 2006”.
Re Claim 13, Tolbert, i.v., Anderson, teaches the invention as claimed and as discussed above; except, wherein the expandable layer includes a matrix, the intumescent material including intumescent particles embedded in the matrix.  Tecnofire® 2006 (disclosed in Para. [0037] as the material of the expandable layer) teaches, on Pg. 1 and Pg. 3, the expandable layer includes a matrix (epoxy), the intumescent material including intumescent particles (graphite) embedded in the matrix (epoxy).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tolbert, i.v., Anderson, with the expandable layer includes a matrix, the intumescent material including intumescent particles embedded in the matrix, taught by Tecnofire® 2006, because all the claimed elements, i.e., the fire protection structure having an expandable intumescent layer and a compliant textile structure, and the expandable layer including a matrix, the intumescent material including intumescent particles embedded in the matrix, were known in the art, and one skilled in the art could have substituted the expandable layer includes a matrix (epoxy), the intumescent material including intumescent particles (graphite) embedded in the matrix (epoxy), taught by Tecnofire® 2006, for the expandable layer of Tolbert with no change in their respective functions, to yield predictable results, i.e., the graphite intumescent particles embedded in the epoxy matrix would have expanded when continuously exposed to a temperature above the threshold temperature of said intumescent particles. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).
Re Claim 14, Tolbert, i.v., Anderson and Tecnofire® 2006, teaches the invention as claimed and as discussed above; except, wherein the expandable layer includes filler particles embedded in the matrix.  Tolbert further teaches, in Col. 3, ll. 50 – 55, adding flame retardant fillers to the expandable layer.  Tecnofire® 2006 further teaches, on Pg. 1 and Pg. 3, that the epoxy resin matrix was reinforced with mineral fibers, i.e., filler particles.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tolbert, i.v., Anderson and Tecnofire® 2006, with includes filler particles embedded in the matrix, further taught by Tolbert and Tecnofire® 2006, because all the claimed elements, i.e., the fire protection structure having an expandable intumescent layer and a compliant textile structure, and the expandable layer including a matrix, the expandable layer includes filler particles embedded in the matrix, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., the filler material would have provided additional flame retardant material to the matrix of the expandable layer. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Re Claim 15, Tolbert, i.v., Anderson and Tecnofire® 2006, teaches the invention as claimed and as discussed above; except, wherein the intumescent particles are expandable graphite particles, vermiculite, melamine, and/or sodium silicate, and wherein the matrix includes an elastomer.  Tecnofire® 2006 further teaches, on Pg. 1 and Pg. 3, that the intumescent particles are expandable graphite particles and wherein the matrix includes an elastomer, e.g., Pg. 1, the expandable layer was flexible material that was provided in rolls, see Pg. 2.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tolbert, i.v., Anderson and Tecnofire® 2006, with Tecnofire® 2006’s expandable graphite intumescent particles and wherein the matrix includes an elastomer because graphite particles were a known intumescent material and including an elastomer in the matrix resulted in a flexible expandable layer that could conform to the shape of structure requiring protection from flames/fire.


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tolbert et al. (5,091,243) in view of Anderson (2003/0111238) in view of Henry et al. (10,184,194).
Re Claim 19, Tolbert, i.v., Anderson, teaches the invention as claimed and as discussed above, including wherein compliant textile structure (11, 15) is a knitted structure (Figs. 1 -4 and Col. 3, ll. 15 – 25) including a first yarn and a second yarn (plurality of yarns shown in Figs. 1 - 4).  Tolbert, i.v., Anderson, as discussed above, is silent on the first yarn defining successive first loops, the second yarn defining successive second loops, each of the first loops received in a respective one of the second loops.
	Henry teaches, in Fig. 5 and Col. 9, ll. 10 – 30, knitted structure including a first yarn and a second yarn the first yarn defining successive first loops, the second yarn defining successive second loops, each of the first loops received in a respective one of the second loops.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tolbert, i.v., Anderson, with the knitted structure including a first yarn and a second yarn the first yarn defining successive first loops, the second yarn defining successive second loops, each of the first loops received in a respective one of the second loops, taught by Henry, because all the claimed elements, i.e., the fire protection structure having an expandable intumescent layer and a compliant textile structure, and the expandable layer including a matrix, the knitted structure including a first yarn and a second yarn the first yarn defining successive first loops, the second yarn defining successive second loops, each of the first loops received in a respective one of the second loops, were known in the art, and one skilled in the art could have substituted the knitted structure, taught by Henry, for the knitted structure of Tolbert with no change in their respective functions, to yield predictable results, i.e., the knitted structure would have deformed when the intumescent particles expanded due to continuous exposed to a temperature above the threshold temperature of said intumescent particles. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).
Re Claim 20, Tolbert, i.v., Anderson and Henry, teaches the invention as claimed and as discussed above; except, wherein the yarns are ceramic yarns.  Henry further teaches, in Abstract, Col. 1, ll. 15 – 20 and ll. 50 – 55, and, Col. 6, ll. 10 – 35, knitted structure using ceramic yarns to facilitate providing high tensile strength, high modulus of elasticity, and the ability to maintain these properties at elevated temperatures.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tolbert, i.v., Anderson and Henry, with the further teachings of Henry to use ceramic yarns in the knitted structure because ceramic yarns to facilitated providing high tensile strength, high modulus of elasticity, and the ability to maintain these properties at elevated temperatures.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see attached Notice of References Cited.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741